UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-6204


DAVID WRIGHT, SR.,

                   Plaintiff - Appellant,

             v.

PA OTTO HANSEN, individual capacity and official capacity; DR.
JULIA BERRIOS, individual capacity and official capacity; DR. JUDE ONUOHA,
individual capacity and official capacity; UNITED STATES OF AMERICA; LUIS
NEGRON, MLP; DR. CHERIE SMITH; DR. DECOCO,

                   Defendants - Appellees,

             and

M. TRAVIS BRAGG, FCI Bennetsville Warden, individual capacity and official
capacity; R. HARSANY, Kitchen Staff Supervisor, individual capacity and official
capacity; MR. BROWN, Safety Supervisor, individual capacity and official
capacity; S. K. BROSIER, Executive Assistant, individual capacity and official
capacity; DOES 1 THROUGH 20,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:17-cv-02805-DCC-JDA)


Submitted: November 17, 2020                            Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.


David Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Wright seeks to appeal the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing Wright’s claims against the United

States. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Wright seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3